Citation Nr: 0833996	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for hearing loss.  This 
issue was remanded for further development in March 2008.  
All requested development having been completed, this claim 
now returns before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the veteran's hearing loss is not related to service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In April 2004, March 2006, and March 2008, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2006 letter also provided 
the notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record; and the claim was readjudicated in June 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.

The veteran and his representative contend that his current 
hearing loss and tinnitus are related to service.  
Specifically, they contend that the veteran's current hearing 
loss is the result of exposure to loud artillery in service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board finds that the preponderance of the 
evidence of record indicates that, while the veteran has 
hearing loss, it is not due to service.  Initially, the Board 
points out that the veteran's service medical records show 
that the veteran was seen twice in service for ear problems, 
once in January 1971 with a report of a "bulging ear drum", 
for which the ear in question was not specified, and for 
which the veteran was prescribed ear drops, and another time 
in January 1971, for ear wax removal.  The remainder of the 
veteran's service medical records show no complaint of, or 
treatment for, any ear disability, to include hearing loss.  
The veteran's report of separation examination dated June 
1972 showed that the veteran had 15/15 hearing to both spoken 
and whispered voice in each ear, and the veteran reported on 
his June 1972 report of medical history that he had no ear 
problems.

Subsequent to service, the first evidence of record showing 
any hearing loss or ear problem is a VA outpatient treatment 
record dated in May 2003, almost 31 years after his 
separation from service.  At that time, the veteran was noted 
to have a history of mild conductive hearing loss on the left 
side, as well as a eustachian tube dysfunction, and was found 
to be status post left tympanostomy tube placement.  Nothing 
from this record indicates that the veteran's ear condition 
was related to service.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

The veteran received a VA examination in June 2008.  At that 
time, the veteran reported hearing loss, worse in the left 
ear, for about 10 years.  He also reported a constant 
whistling sound and a full feeling in the left ear.  He 
reported noise exposure in the service from working on the 
signal bridge, but he did indicate that he had ear protection 
then.  He was also exposed to jet noise.  He denied 
occupational or recreational noise exposure.  He reported 
constant tinnitus in the left ear for 12 years.

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
35
30
20
30
35

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 percent in the left ear.
 
The examiner indicated otoscopy was unremarkable in the right 
ear.  There appeared to be a retraction pocket in the center 
of the left tympanic membrane.  Immitance testing revealed a 
Type A tympanogram in the right ear, indicating normal middle 
ear pressure and compliance, and a Type C tympanogram in the 
left ear, indicating a retracted middle ear system.  
Ipsilateral acoustic reflexes were absent bilaterally.  
Reliability was good for pure tone testing.  Pure tone 
averages and speech reception thresholds were in good 
agreement.  The examiner noted however that the word 
recognition scores were much poorer than expected, given the 
pure tone thresholds, and the veteran's documented 
communication ability.  The reliability of the word 
recognition scores was therefore judged to be poor.

The veteran was diagnosed with a clinically normal right ear, 
with a fair recognition score that was judged to be of poor 
reliability, and mild conductive hearing loss of the left 
ear.  The examiner indicated that it was not at least as 
likely as not that the veteran's hearing loss was related to 
service.  In support of this opinion, the examiner indicated 
that the veteran's current hearing loss was conductive and 
flat in configuration, and therefore not typical of a noise 
induced hearing loss. The examiner indicated that the 
veteran's hearing loss was due to middle ear dysfunction, and 
the tinnitus was likely of the same etiology, since it was 
unilateral.  The examiner also noted that the veteran 
reported that symptoms in the left began only ten years ago, 
and that while there was one mention of a middle ear problem 
(bulging eardrum) in service, the ear was not specified, and 
there are no further indications of treatment for ears in the 
veteran's service medical records.

Thus, with no medical evidence having been presented to show 
that the veteran had hearing loss in service or for over 30 
years after service, and considering that the only medical 
etiology opinion of record indicates that the veteran's 
current hearing loss is not related to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for hearing loss.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


